Exhibit 10.26

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Confidential Settlement Agreement and Release (this “Agreement”) is entered
into as of July 1, 2019 by and between JORDAN HOFFNER (“CLAIMANT”) and SALON
MEDIA GROUP, INC. (“COMPANY”). Collectively, Claimant and Company shall be
referred to as the “Parties”.

 

BACKGROUND

 

WHEREAS Claimant was employed by Company pursuant to an Employment Agreement
dated June 9, 2016, which is incorporated herein by reference; and

 

WHEREAS Claimant is a former employee of Company; and

 

WHEREAS The Parties wish to resolve any claim by Claimant against Company and
all other existing differences completely and amicably, without litigation.
Claimant acknowledges that the payment to him under this Agreement is being made
for the sole purpose of avoiding the uncertainties, vexations and expense of
litigation pursuant to a mutual understanding;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound hereby,
Claimant and Company hereby agree as follows:

 

AGREED TERMS

 

1. Payment by Company. Company will pay Claimant the total sum of Thirty
Thousand dollars ($30,000.00) (the “Settlement Payment”) as provided herein,
which Settlement Payment shall be made to Claimant on the earlier of (i) 2
business days after the Closing of that certain Asset Purchase Agreement dated
March 6, 2019 between the Company and Salon.com, LLC and (ii) December 31, 2019
(the “Payment Date”) via check made out to “Jordan Hoffner”.

 

The Parties acknowledge and agree they are solely responsible for paying any
attorneys’ fees and costs they incurred and that neither Party nor its
attorney(s) will seek any award of attorneys’ fees or costs from the other
Party.

 

Claimant acknowledges that, upon receipt of the Settlement Payment, Claimant
will have been paid all wages, severance, all unreimbursed business expenses,
and all accrued but unused vacation pay due and owing to Claimant as of the date
of this Agreement, and Claimant waives any additional claims for unpaid salary
or wage amounts, unreimbursed business expenses, and accrued but unused vacation
pay.

 

2. Taxes. Claimant shall be solely responsible for, and is legally bound to make
payment of, any taxes determined to be due and owing (including penalties and
interest related thereto) by him to any federal, state, local, or regional
taxing authority as a result of the Settlement Payment. Claimant understands
that Company has not made, and Claimant acknowledges and agrees and that he is
not relying upon, any representations regarding the tax treatment of the sums
paid pursuant to this Agreement. Moreover, Claimant agrees to indemnify and hold
Company harmless in the event that any governmental taxing authority asserts
against Company any claim for unpaid taxes, failure to withhold taxes,
penalties, or interest based upon the payment of the Settlement Payment.

 

 

Employment Settlement and Release

Jordan Hoffner

Page 1

 

 

--------------------------------------------------------------------------------

 

 

3. Mutual Release. The Parties, on behalf of themselves, their predecessors,
successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates
and assigns, and its and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns, and successors in interest, and all persons
acting by, through, under, or in concert with them, and each of them, hereby
release and discharge the other Party, together with their predecessors,
successors, direct and indirect parent companies, direct and indirect subsidiary
companies, companies under common control with any of the foregoing, affiliates
and assigns and its and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
managers, representatives, assigns and successors in interest, and all persons
acting by, through, under or in concert with them, and each of them, from all
known and unknown charges, complaints, claims, grievances, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts, penalties, fees, wages,
medical costs, pain and suffering, mental anguish, emotional distress, expenses
(including attorneys’ fees and costs actually incurred except as expressly
provided herein), and punitive damages, of any nature whatsoever, known or
unknown (collectively, “Claims”), which either Party has, or may have had,
against the other Party, whether or not apparent or yet to be discovered, or
which may hereafter develop, for any acts or omissions related to or arising
from:

 

(a)     the dispute;

(b)     an agreement between the Parties;

(c)     the Claimant’s employment by the Company or the termination of such
employment relationship;

(c)     any other matter between the Parties; and/or

(d)     any claims under federal, state, or local law, rule or regulation.

 

This Agreement resolves any claim for relief that could have been alleged, no
matter how characterized, including, without limitation, compensatory damages,
damages for breach of contract, bad faith damages, reliance damages, liquidated
damages, damages for humiliation and embarrassment, punitive damages, costs and
attorney's fees related to or arising from the Employment Agreement and term of
employment.

 

Notwithstanding the foregoing, this release shall not affect the rights of
either Party under this Agreement, or any other agreement into which the Parties
may enter on or after the date of this Agreement, which shall expressly survive
and shall in no way be released or impaired by the provisions of this Agreement.
In addition, this Agreement shall not release affect the Claimant’s right to
receive any distributions from the Claimant’s vested account under the Salon
Media Group, Inc. 401K Plan or his right to elect continuation of group health,
dental and/or vision insurance coverage at the Claimant’s sole cost, pursuant to
the Consolidated Omnibus Budget Reconciliation Act or 1986 (as codified in
Section 4980B of the Internal Revenue Code of 1986, as amended, and Sections 602
through 606 of the Employee Retirement Income Security Act of 1974, as amended)
or any similar state statute.

 

 

Employment Settlement and Release

Jordan Hoffner

Page 2

 

 

--------------------------------------------------------------------------------

 

 

4. Employment Releases. Without limiting the generality of the foregoing,
Claimant specifically and expressly releases any Claims against Company and the
other releasees occurring prior to the Effective Date of this Agreement arising
out of or related to violations of any federal or state employment
discrimination law, including the California, Fair Employment and Housing Act,
the California Family Rights Act, the California Government Code, the California
Labor Code, section 17200 et seq. of the California Business and Professionals
Code, Title 8,section 11000 of the California Code of Regulations, any
Industrial Welfare Commission Order, Executive Order 11141, the Age
Discrimination In Employment Act, Title VII of the Civil Rights Act of 1964, 29
U.S.C. §1981 et. seq., the Americans With Disabilities Act, the National Labor
Relations Act, the Fair Labor Standards Act, the Equal Pay Act, the
Rehabilitation Act of 1974, the Employee Retirement Income Security Act of 1974,
as well as Claims arising out of or related to breach of contract, express or
implied, any covenant of good faith and fair dealing, express or implied, fraud,
misrepresentation, common counts, unfair competition, unfair business practices,
negligence, defamation, infliction of emotional distress, invasion of privacy,
assault, battery, false imprisonment, wrongful termination, and any other state,
local or federal law, rule, or regulation.

 

The Claimant acknowledges that he is familiar with the provisions of California
Civil Code section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

 

The Claimant, being aware of said Civil Code section, hereby agrees that by
executing this Settlement Agreement and Release he expressly waives any rights
he may have under California Civil Code section 1542, as well as under any
statutes or common law principles of similar effect of any other jurisdiction.

 

5. Work Related Claims. Claimant agrees, covenants, and represents that he has
not suffered any work-related injuries while employed by Company, that Claimant
has no intention to file any claim for workers’ compensation benefits of any
type against Company, and that Claimant will not file or attempt to file any
claims for workers’ compensation benefits of any type against Company.

 

6. Older Worker’s Benefit Protection Act.

 

 

A.

This Agreement is subject to the terms of the Older Workers Benefit Protection
Act of 1990 (the “OWBPA”). The OWBPA provides that an individual cannot waive a
right or claim under the Age Discrimination in Employment Act (“ADEA”) unless
the waiver is knowing and voluntary. Pursuant to the terms of the OWBPA,
Claimant acknowledges and agrees that he has been advised by by the Company to
consult with an attorney before executing this Agreement and that he has
executed this Agreement voluntarily, and with full knowledge of its
consequences.

 

 

Employment Settlement and Release

Jordan Hoffner

Page 3

 

 

--------------------------------------------------------------------------------

 

 

 

B.

In addition, Claimant hereby acknowledges and agrees that: (a) this Agreement
has been written in a manner which Claimant fully understands; (b) the release
provisions of this Agreement apply to any rights Claimant may have under the
ADEA, including the right to file a lawsuit against Company for age
discrimination; (c) the release provisions of this Agreement do not apply to any
rights or claims that Claimant may have under the ADEA that arise after the date
that you execute this Agreement; (d) Company does not have a preexisting duty to
pay the severance and other payments identified in this Agreement; (e) Claimant
has the right to consult with an attorney prior to executing this Agreement; (f)
Claimant will have a period of 21 days in which to consider the terms of this
Agreement prior to its execution; and (g) Claimant will have a period of seven
days after execution of this Agreement in which to revoke this Agreement.
Claimant further understands that this Agreement shall not become effective
until expiration of this seven-day period (the “Effective Date”).

 

7. No Outstanding or Known Future Claims/Causes of Action. Each Party affirms
that it has not filed with any governmental agency or court any type of action
or report against the other Party, and currently knows of no existing act or
omission by the other Party that may constitute a claim or liability excluded
from the release in paragraph 3 above.

 

8. Acknowledgment of Settlement. The Parties, as broadly described in paragraph
3 above, acknowledge that (i) the consideration set forth in this Agreement,
which includes, but is not limited to, the Settlement Payment, is in full
settlement of all claims or losses of whatsoever kind or character that they
have, or may ever have had, against the other Party, as broadly described in
paragraph 3 above, including the Employment Agreement; and (ii) by signing this
Agreement, and accepting the consideration provided herein and the benefits of
it, they are giving up forever any right to seek further monetary or other
relief from the other Party, as broadly described in paragraph 3 above, for any
acts or omissions up to and including the Effective Date of this Agreement.
Notwithstanding the foregoing, nothing herein or this Settlement Agreement and
Release shall limit or impede the Claimant’s right to participate in any
investigation or proceedings by any local, state or federal agency or to engage
in any activities protected under whistleblower statutes but the Claimant agrees
that, if he or anyone acting on his behalf brings any claim, charge, action or
liability concerning or relating to any claim, charge, action or liability
released, the Claimant hereby waives any right to, and will not be entitled to,
any payments, monies, or damages from the Company or any other releasee
referenced in paragraph 3, above, in connection therewith.

 

9. No Admission of Liability. The Parties acknowledge that the Settlement
Payment was agreed upon as a compromise and final settlement of disputed claims
and that payment of the Settlement Payment is not, and may not be construed as,
an admission of liability by Company and is not to be construed as an admission
that Company engaged in any wrongful, tortious or unlawful activity. Company
specifically disclaims and denies (a) any liability to Claimant and (b) engaging
in any wrongful, tortious or unlawful activity.

 

10. Cooperation. Claimant further agrees to execute any and all documents as may
be reasonably necessary from time to time in order to allow Company to transact
business. Claimant also agrees and covenants to turn over possession, custody,
and control of all property, including, but not limited to, books, records,
accounts, real property, whether owned or leased, personal property, accounts,
inventory, work-in-process, equipment, furniture, fixtures, and intellectual
property, of Company to the CFO of Company.

 

 

Employment Settlement and Release

Jordan Hoffner

Page 4

 

 

--------------------------------------------------------------------------------

 

 

11. Non-Disparagement. The Parties agree that, unless required to do so by legal
process, neither Party will not make any disparaging statements or
representations, either directly or indirectly, whether orally or in writing, by
word or gesture, to any person whatsoever, about the other Party or his/her/its
spouse, attorneys, representatives or affiliates, or any of its directors,
officers, employees, attorneys, agents, or representatives.

 

For purposes of this paragraph, a disparaging statement or representation is any
communication which, if publicized to another, would cause or tend to cause the
recipient of the communication to question the business condition, integrity,
competence, good character, or product quality of the person or entity to whom
the communication relates.

 

12. Consulting Services. Company may wish to engage the services of Claimant as
a consultant. In such instance, Company and Claimant would enter into a
consulting agreement, which shall be separate and apart from this Agreement, to
determine the terms and conditions of the consulting arrangement.

 

13. Agreement is Legally Binding. The Parties intend this Agreement to be
legally binding upon and shall inure to the benefit of each of them and their
respective successors, assigns, executors, administrators, heirs and estates.
Moreover, the persons and entities referred to in paragraph 3 above, but not a
Party, are third-party beneficiaries of this Agreement.

 

14. Entire Agreement. The recitals set forth at the beginning of this Agreement
are incorporated by reference and made a part of this Agreement. This Agreement
constitutes the entire agreement and understanding of the Parties and supersedes
all prior negotiations and/or agreements, proposed or otherwise, written or
oral, concerning the subject matter hereof. Furthermore, no modification of this
Agreement shall be binding unless in writing and signed by each of the Parties
hereto.

 

15. New or Different Facts: No Effect. Except as provided herein, this Agreement
shall be, and remain, in effect despite any alleged breach of this Agreement or
the discovery or existence of any new or additional fact, or any fact different
from that which either Party now knows or believes to be true. Notwithstanding
the foregoing, nothing in this Agreement shall be construed as, or constitute, a
release of any Party’s rights to enforce the terms of this Agreement.

 

16. Interpretation. Should any provision of this Agreement be declared or be
determined by any court to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.

 

The headings within this Agreement are purely for convenience and are not to be
used as an aid in interpretation. Moreover, this Agreement shall not be
construed against either Party as the author or drafter of the Agreement.

 

 

Employment Settlement and Release

Jordan Hoffner

Page 5

 

 

--------------------------------------------------------------------------------

 

 

17. Confidentiality of Agreement. Subject to the Permissible Disclosures set
forth in paragraph 8 of this Agreement or as otherwise may be required by law or
court order (provided the disclosing Party uses reasonable efforts to give the
other Party notice of such disclosure), the Parties expressly understand and
agree that this Agreement and its contents (including, but not limited to, the
fact of payment and the amounts to be paid hereunder) shall remain CONFIDENTIAL
and shall not be disclosed to any third party whatsoever, except the Parties’
counsel, accountants, financial advisors, tax professionals retained by them,
any federal, state, or local governmental taxing or regulatory authority, and
the Parties’ management, officers and Board of Directors, and except as required
by law or order of court. Any person identified in the preceding sentence to
whom information concerning this Agreement is disclosed is bound by this
confidentiality provision and the disclosing party shall be liable for any
breaches of confidentiality by persons to whom he/she/it has disclosed
information about this Agreement in accordance with this paragraph. Nothing
contained in this paragraph shall prevent any Party from stating that the
Parties have “amicably resolved all differences,” provided, however, that in so
doing, the Parties shall not disclose the fact or amount of any payments made or
to be made hereunder and shall not disclose any other terms of this Agreement or
the settlement described herein. If any subpoena, order or discovery request
(the “Document Request”) is received by any of the Parties hereto calling for
the production of the Agreement, such Party shall promptly notify the other
Party hereto prior to any disclosure of same. In such case, the subpoenaed Party
shall: (a) make available as soon as practicable (and in any event prior to
disclosure), for inspection and copying, a copy of the Agreement it intends to
produce pursuant to the Document Request unless such disclosure is otherwise
prohibited by law; and (b) and, to the extent possible, shall not produce
anything in response to the Document Request for at least ten (10) business days
following such notice. If necessary, the subpoenaed Party shall take appropriate
actions to resist production, as permitted by law, so as to allow the Parties to
try to reach agreement on what shall be produced. This paragraph is a material
part of this Agreement.

 

18. Governing Law and Choice of Forum. This Agreement is made and entered into
within and shall be governed by, construed, interpreted and enforced in
accordance with the laws of the State of California, without regard to the
principles of conflicts of laws.

 

Should a dispute arise concerning this Agreement or its performance, such
dispute shall first be resolved by binding arbitration administered by the
American Arbitration Association under its commercial dispute resolution rules.
If arbitration is initiated, the arbitration shall be held in San Francisco,
California.

 

If court action is thereafter necessitated to enforce this Agreement, it shall
be brought in the San Francisco County (California) Circuit Court.

 

19. Reliance on Own Counsel. In entering into this Agreement, the Parties
acknowledge that they have relied upon the legal advice of their respective
attorneys, who are the attorneys of their own choosing, that such terms are
fully understood and voluntarily accepted by them, and that, other than the
consideration set forth herein, no promises or representations of any kind have
been made to them by the other Party. The Parties represent and acknowledge that
in executing this Agreement they did not rely, and have not relied, upon any
representation or statement, whether oral or written, made by the other Party or
by that other Party’s agents, representatives or attorneys with regard to the
subject matter, basis or effect of this Agreement or otherwise.

 

 

Employment Settlement and Release

Jordan Hoffner

Page 6

 

 

--------------------------------------------------------------------------------

 

 

20. Counterparts. This Agreement may be executed by the Parties in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

21. Authority to Execute Agreement. By signing below, each Party warrants and
represents that the person signing this Agreement on its behalf has authority to
bind that Party and that the Party’s execution of this Agreement is not in
violation of any By-law, covenants and/or other restrictions placed upon them by
their respective entities.

 

22. Effective Date. The terms of the Agreement will be effective as described in
paragraph 6(B) above (the “Effective Date”).

 

(INTENTIONALLY LEFT BLANK)

 

 

Employment Settlement and Release

Jordan Hoffner

Page 7

 

 

--------------------------------------------------------------------------------

 

 

READ THE FOREGOING DOCUMENT CAREFULLY. IT INCLUDES A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, and intending to be legally bound, each of the Parties
hereto has caused this Agreement to be executed as of the date(s) set forth
below.

 

 

 

 

 

 

 

___________________________________

Jordan Hoffner

Dated:

 

 

 

 

 

___________________________________

for SALON MEDIA GROUP, INC.

Title: Chairman and acting Chief Executive Officer

Dated:     July 1, 2019     

 

 

 

 

 

ACKNOWLEDGMENT AND AGREEMENT

 

I HAVE READ THE FOREGOING AGREEMENT AND ACCEPT AND AGREE TO ALL OF THE
PROVISIONS CONTAINED THEREIN, AND HEREBY EXECUTE IT VOLUNTARILY, WITH FULL
UNDERSTANDING OF ITS CONSEQUENCES. I FURTHER ACKNOWLEDGE AND UNDERSTAND THAT
THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

IF THIS LETTER AGREEMENT IS SIGNED BEFORE THE 21-DAY REVIEW PERIOD EXPIRES, I
ACKNOWLEDGE AND AGREE THAT I HAVE VOLUNTARILY WAIVED THE REVIEW PERIOD.

 

 

                                                                               
                                    Jordan Hoffner 

Date

           

                                                                

 

Employment Settlement and Release

Jordan Hoffner

Page 8